DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
This communication is in response to the communication filed 3/20/2019.

Claim Objections
Claims 5-11 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on another multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims 5-11 should not be treated on the merits according to the MPEP. However, for purposes of compact prosecution the claims will be interpreted as: Claim 5 depends on claim 1, claim 6 depends on claim 3, claim 7 depends on claim 1, claim 8 depends on claim 1, claim 9 depends on claim 1, claim 10 depends on claim 9, and claim 11 depends on claims 9 or 10. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03).
The independent claims recite the limitations “creating a plurality of consecutive time windows”, “creating a set of medicament records”, “creating a plurality of sets of medicament records”, “creating a set of multi-shape data structures”, and “creating a corresponding subset of overlapping single-shape polygons” for which the subject matter of the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The dependent claims similarly recite limitations of “creating”. The specification states generally states that data structures, records, and 
As shown, the originally filed specification provide a vague disclosure as to what is being done as far as the end result but fail to provide a clear disclosure as to how the claimed invention perform the features claimed. The disclosure is informing the reader of what happens as far as end results is concerned but fails to disclose the process that results in the claimed function. The disclosure fails to show how the system creates records, structures, and shapes that are later used to display and communicate data. At best, applicant only alleges that they have the ability to graph data points from records. The broad disclosure of the result that is desired is not providing an adequate written description of the invention, because this is not actually showing that applicant had developed any specific method to do what is claimed. 
This is different from the enablement issue, which is a separate part of 112(a). For the examiner to be able to search this aspect of the invention, the examiner must ascertain how applicant is accomplishing the disclosed result of the method steps being claimed. All that the examiner has to work from is the broad disclosure of the general recitation of various embodiments, with no further comments or guidance as to how records, structures, and shapes are created, or what could be used to create them. The examiner takes the position that with respect to these limitations or features of the claims, the specification fails to provide an adequate written description of the invention to an extent that would sufficiently show that applicant was in possession of an invention that could operate as claimed. Simply disclosing a vague description, without actually explaining how the system perform the functions claimed, results in a written description problem under 112(a). The examiner has no idea how applicant actually contemplated doing these steps because nothing is disclosed other than the broad disclosure of the specification. This does not satisfy the written description part of 112(a) in the opinion of the examiner. The examiner is left guessing as to how this is accomplished.

As the courts have made clear, 35 U.S.C §112(a) contains a written description requirement that is separate and distinctive from the enablement requirement. See Ariad, 598 F.3d 1336, 1340 (Fed. Cir. 2010).  
As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification examples as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, and 14 recite one or more of the following limitations “extending in the first dimension”, “extending in the second dimension”, “the number of elements”, and “the communication”. There is insufficient antecedent basis for these limitations in the claims. The claims do not define which dimension may be first or second and do not recite any elements. A communication of display data is recited, however “the communication” is not limited by the “display data” language to clearly refer to the communication of display data.
The dependent claims are rejected for their dependence on indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods communicating dosage history. Specifically, the claims recites obtaining data sets, creating time windows, assigning a relative time within time windows, assigning relative times in time windows, superimposing polygons representative of data, identifying overlaps in the superimposing, creating a set of multi-shape data structures, creating a subset of overlapping shapes, calculating a corresponding shape, elements, and intensity, and communicating See MPEP. Here, the claims are directed to concepts relating to tracking or organizing patient dosage information by collecting information, analyzing it, and outputting the results of the collection and analysis to health care providers. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims include computer elements such as a device, processors, and memory. The claims also include limitations that may be interpreted to be related to the abstract idea. For purposes of compact prosecution, the limitations directed to creating time windows, data structures, and overlapping shapes are interpreted to be additional elements. 
The claims merely use the additional elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the additional elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the device may include processors and a memory to perform data processing, storage, and communication (specification p. 31, 34). The additional elements of creating time windows, data structures, and overlapping shapes are not sufficiently described as to how exactly the functions would occur; however, the drawings illustrate that the creation may be placing data points on a graph (fig. 5-8). 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer elements are used to perform basic computer processing functions as stated above.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features Id. at 1350. Unlike the claims in BASCOM, here the claims do not recite an inventive technical concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to communicating dosage history data and not a specific configuration of the computer elements. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, processors, and memory as well as creating time windows, data structures, and overlapping shapes to perform the steps of obtaining data sets, assigning a relative time within time windows, assigning relative times in time windows, superimposing polygons representative of data, identifying overlaps in the superimposing, calculating a corresponding shape, elements, and intensity, and communicating display data representing the average and the variability of the distribution of the injections amount to no more than using computer devices to automate or implement the abstract idea of communicating dosage history by collecting information, analyzing it, and outputting the results of the collection and analysis to health care providers. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a 
The dependent claims incorporate all of the limitations above. Claims 3 and 5 additionally recite a display. The display may be part of a device and may function to display data (p. 30, 48). The display does not integrate the abstract idea into a practical application, because it is used as a tool to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The display is not interpreted as significantly more because it may be extra-solution activity, because the display merely functions to display data, which is a general computer function.
The rest of the dependent claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe communicating a dosage history by collecting information, analyzing it, and outputting the results of the collection and analysis to health care providers. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of communicating dosage history. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686                                                                                                                                                                                                        
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686